[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The third party defendant, Woods Wire Products, filed a motion to strike the second, third and fourth counts of the revised third party complaint on the sole ground that those counts assert common law theories that have been superseded by Section 52-572m et seq., General Statutes, commonly referred to as the Products Liability Act.
The third party complainant, essentially, seeks indemnification through the allegations set forth in counts two, three and four. The first count of the complaint clearly states a claim of indemnification based upon a theory of active/passive negligence. The allegations of the counts addressed by the motion to strike appear to claim a products sale by the third party defendant. Such a posture is inconsistent with and in contravention of the Products Liability Act. The legislature, in enacting the statute, declared it to be the exclusive remedy for claims against product sellers. The statutory provisions thus preempted all common law causes of action for claims falling within the scope of those provisions. See, Winslow v. Lewis-Shepard, Inc., Et Al., 212 Conn. 462, 463, 465, 471 (1989).
The Supreme Court's ruling that the statute indisputably provides an exclusive remedy and does so in clear and unambiguous CT Page 9251 language, Winslow, supra, 467-471, is binding upon the courts and settles, conclusively, any attempt to avoid the statute's prescript.
The motion to strike is granted.
BY THE COURT
LEANDER C. GRAY, JUDGE